Fourth Court of Appeals
                                San Antonio, Texas
                                      August 20, 2018

                                    No. 04-17-00695-CR

                                 William Leonard SMITH,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4620
                       Honorable Lorina I. Rummel, Judge Presiding

                                      ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Irene Rios, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20TH day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court